Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
3.        For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 11/09/2018 has been received.

    Information Disclosure Statement
4.        The information disclosure statements (IDS) submitted on 11/09/2018 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 11/09/2018 is attached to the instant Office action. 
 Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest  applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
                                                          Drawings
6.        The drawings FIG. 1-5 are objected to under 37 CFR 1.83(a) because, it failed to show the structural details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). All the drawings (FIG. 1-5) are missing with structural description along with the numbers and boxes. Appropriate corrections are required.
        The drawings FIG. 1-5 are objected to because of the quality of the lines and characters. 37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
          Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should 
                                           Claim Rejections - 35 U.S.C. 101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


           Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
            
           Step 1
           The claims under Step 1 are directed towards a method (claims 1-8), machine or apparatus (claims 9-15) and computer implemented storage medium (article of manufacture, claims 16-20). 
         Step 2A, prong 1:

          A method of dynamically generating a preview of an engineering object in a product lifecycle management environment, the method comprising:  (see step 2B)
         receiving a request to display the preview of the engineering object from a user device;     (insignificant extra-solution activity)
         obtaining a meta file indicating association of one or more preview strategies selected from a plurality of preview strategies with the engineering object from a product lifecycle management database;   (data gathering activity)
        determining the one or more preview strategies associated with the engineering object based on the association of the one or more preview strategies with the engineering object in the meta file;      (mental process)
        and dynamically generating the preview of the engineering object according to the determined preview strategies.  (see step 2B)
         The limitations of “determining the one or more preview strategies associated with the engineering object based on the association of the one or more preview strategies with the engineering object in the meta file” is an abstract idea because it is directed to a mental process. The above limitations, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper" (see MPEP 2106.04(a)(2)(III)). A person could determine a preview strategies associated with an object which is based on the preview strategies with other object in the meta file by using pen and 
         Step 2A, Prong 2:
        This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall within the mental processes grouping. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The limitation in claim 1 of “A method of dynamically generating a preview of an engineering object in a product lifecycle management environment” and “dynamically generating the preview of the engineering object according to the determined preview strategies” are recitations of using a generic computer components that do not impose any meaningful limitations on practicing the abstract idea. The limitation “receiving a request to display the preview of the engineering object” amounts to displaying the preview of the object using a generic computer components which falls under insignificant post-solution activity (See MPEP 2106.05(g)). Because simply receive a request to display the preview of the object by using the generic computer component does not meaningfully limit the claim. Under a broadest reasonable interpretation, the preview of the object may be printed out or displayed on the screen for a human operator to consider.
        Step 2B:
        The claim, as a whole, is linked to a method of dynamically generating a preview of an engineering object and does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical 
        For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101.
        Independent Claims 9 and 16 are similar to claim 1 and therefore are rejected under the same rationale as stated above.
        Claims 2-8 are rejectable as a Judicial Exception (JE) since they do not have any limitations that add significantly more than the abstract idea or add any practical application.
        Claims 2 and 4 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitation of claim 2 “displaying the generated preview of the engineering object on a graphical user interface” amounts to displaying the preview of the object using a generic computer components which falls under insignificant post-solution activity. The limitation of claim 4 “selecting the one or more preview strategies based on preset preview preference…” is a step of selecting information, based on types of information. Therefore, this is a mental process and claims 2 and 4 do not amount to significantly more than the abstract idea.
         Claim 3 is dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 3 “receiving a request for storing the engineering object”, “storing the engineering object along with a meta file…” are recitations of insignificant extra-solution activity. Moreover, the limitations “selecting the one or more preview strategies for displaying 
        Claims 5 and 6 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 5 “selecting the one or more preview strategies for displaying…. selecting the one or more preview strategies based on profile data….” and limitations of claim 6 “selecting the one or more preview strategies based on a pattern of previous selection….” are recitations of mental process can be performed via pen and paper or in person’s mind. Therefore, claims 5 and 6 do not amount to significantly more than the abstract idea.
       Claims 7 and 8 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 7 “determining whether more than one preview strategy is associated with the engineering object, “generating preview images of the engineering object according to the preview strategies;” and “generating the preview of engineering object by combining the preview images…” are recitations of mental process can be performed via pen and paper or in person’s mind. Moreover, the limitations of claim 8 “receiving a request to modify the displayed preview…” and “displaying the preview of the engineering object on the graphical user interface..,” are recitations of insignificant extra-solution activity. Also, the limitation of claim 8 “dynamically generating a preview of the engineering object according to the preview strategy in the request” is recitations of mental process can be performed via pen and paper or in person’s mind. Therefore, claims 7 and 8 do not amount to significantly more than the abstract idea.

         Therefore, the claims 1-20 are not patent eligible.
           
                                        Claim Rejections - 35 U.S.C. 103
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.

            Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Isozu et al. (Patent No. US9123385B2) (hereinafter Isozu), in view of Straub (Pub. No. 
US2016/0092180A1) (hereinafter Straub) and further in view of Buffet et al. (Patent No. US7814429B2) (hereinafter Buffet). 
          Regarding claim 1, Isozu teaches A method of dynamically generating a preview of an engineering object, the method comprising: (According to Spec. para [0007] of current application: “The preview may be a representation of the engineering object provided to a user (e.g., automation engineer) on a graphical user interface of an engineering tool to quickly get an idea of the engineering object.” Therefore, by this term ‘dynamically generating a preview of an engineering object’, it is understood preview of an engineering object get generated using an engineering tool. For the purpose of applying prior art and to facilitate compact prosecution, Examiner construes ‘engineering object’ as image that can be viewed in graphical user interface of an engineering tool or HMI devices or screen. The prior art Isozu disclosed in col. 2 lines 5-9: “an information processing method, a program, and a surveillance system that are capable of supporting users to efficiently grasp important scenes of one or more moving image contents.” In col. 6 lines 16-21: “A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumbnail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images.” Here, the preview of engineering object as ‘thumbnail images’ has been generated dynamically by the preview-image display Isozu discussed about the information processing method, where users can have the intellectual hold of their desired preview of engineering object);
          Isozu teaches receiving a request to display the preview of the engineering object from a user device (Isozu disclosed in col. 5 lines 58-67 and col. 6 lines 1-4: “a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces. A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” In col. 6 lines 12-21: “the thumbnail display unit 124 arranges respective important thumbnail images of the moving image contents in a single vertical line so as to display them as the vertical thumbnail line. A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumbnail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images.” According to Fig. 2, in Isozu’s disclosure moving image-content analysis unit 123 sends moving image contents, bookmark object information pieces etc. as ‘engineering object’ to the thumbnail management database and this database sends all these engineering object to the preview-image display unit. Therefore, the request or instruction by the user has been received to display the preview of the engineering object as thumbnail image); 
Isozu teaches one or more preview strategies selected from a plurality of preview strategies with the engineering object (According to Spec. para [0008] of current application: “The association of the preview strategies with the engineering object indicates type of preview to be displayed for the engineering object.” Isozu disclosed in col. 6 lines 5-11: “In addition, the thumbnail display unit 124 executes such a process as to arrange, in a single vertical row, thumbnail images each added with a bookmark in thumbnail-image time series of one or more moving image contents, and display them as a vertical thumbnail line. Hereinafter, the thumbnail images each added with a bookmark are referred to as ‘important thumbnail images.’” When thumbnail display unit refers to the thumbnail management database and arranges thumbnail-image in a single vertical row or thumbnail-image time series of one or more moving image content to display them as a vertical thumbnail line, all of these indicates that one or more preview strategies got selected from a plurality of preview strategies for the engineering object (thumbnail images)); 
         Isozu teaches determining the one or more preview strategies associated with the engineering object based on the association of the one or more preview strategies with the engineering object (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” Moreover, col. 6 lines 5-15: “In addition, the thumbnail display unit 124 executes such a process as to arrange, in a single vertical row, thumbnail images each added with a bookmark in thumbnail-image time 
         and Isozu teaches dynamically generating the preview of the engineering object according to the determined preview strategies (Isozu disclosed in col. 6 lines 16-31: “A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumbnail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images. Further, the preview-image display unit 125 is capable of generating, when bookmark-object information pieces are registered in the thumbnail management database 121 correspondingly to the thumbnail images displayed as the operation-object thumbnails, a point mark for indicating a position of a highlight object based on a positional information piece of the highlight object contained in the bookmark object information pieces, and displaying the point mark by combining the point mark with the preview image together with a comment information piece contained in the book mark-object information pieces.” Here, preview strategies got determined when the thumbnail images 
           However, Isozu doesn’t teach obtaining a meta file [indicating association of one or more preview strategies … with the engineering object]; [determining one or more preview strategies with the engineering object …] in the meta file;
           Straub teaches obtaining a meta file [indicating association of one or more preview strategies … with the engineering object] (According to Spec. para [0006] of current application: “the engineering project may be of several types and includes lot of engineering objects such as PLCs, I/O modules, HMI screens, tag tables, function block diagrams, etc. that are not displayed to the user in the product lifecycle management system as a part of high level preview.” Straub disclosed in page 10 para [0115]: “In one aspect, the view layer represents the UI of the application being developed. The view layer can include desktop, mobile, and browser-based views, each of which provides all or a portion of the UI and is accessible in a variety of manners corresponding to view type. For example, Web pages may be sent by the application in response to receiving client requests containing corresponding URLs. The Web pages may then be displayed by a browser on a display unit (not shown) associated with a requesting client system, thereby enabling users of the requesting client system to interact with the enterprise application.” In page 10 para [0118]: “A controller layer contains code modules/files that control the flow of the application. Each controller object Straub’s invention) which contains software instructions or data as engineering objects (assuming this software instructions or data must have I/O modules). According to SPEC. the I/O modules in software instructions must work as engineering objects. Moreover, code modules/files in the controller layer is ‘meta file’ because it contains the controller for the flow of the application. The controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. Here, presenting information in the view layer according to a desired manner is indicating the preview strategy of engineering object (controller object in this example). The desired manner or the preview strategy includes by displaying specific Web pages when it clicked/selected by the user. Therefore, the preview strategy (desired manner of displaying specific Web pages) with the engineering object (controller object like software instructions or data) got obtained in the code modules/files or meta files);
           Straub teaches [determining one or more preview strategies with the engineering object …] in the meta file; (Straub disclosed in page 10 para [0118]: ““A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user, the 
          Therefore, Isozu and Straub are analogous generating a preview of an object in a graphical user interface (Isozu: Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isozu with Straub to indicate the association of one or more preview strategies with the engineering object in the meta file. One of ordinary skill in the art would have been motivated to make such a combination because “the controller layer manages the applications flow and handles user input. Whichever controller is used, application flow is typically designed by laying out pages and navigation rules on a diagram. The code modules/files forming the controller layer are often implemented as Java servlets receiving the client requests and sending desired Web pages as corresponding responses. Controller objects may also be implemented” which helps the users during execution of the enterprise application. (Straub disclosed in page 10 para [0119]; page 11 para [0120])
Isozu and Straub don’t teach an engineering object in a product lifecycle management environment;  the engineering object from a product lifecycle management database;
           Buffet teaches an engineering object in a product lifecycle management environment (According to Spec. para [0007]: “The product lifecycle management environment provides for the user to perform end-to-end activities related to automation engineering including but not limited to creating engineering objects using an engineering tool, storing the engineering objects and associated information in a product lifecycle management database, managing the information associated with the engineering objects, providing reuse of the engineering objects in a multi-user environment.” Buffet disclosed in col. 2 page 8-16: “In computer-aided techniques, the graphical user interface (GUI) plays an important role as regards the efficiency of the technique. PLM stands for Product Lifecycle Management which refers to a business strategy that helps companies to share product data, apply common processes, and leverage corporate knowledge for the development of products from conception to the end of their life, across the concept of extended enterprise.” Moreover, Buffet mentioned about “PLM computer application such as the PLM solution”, “PLM groups” “PLM workplace tree”, which indicates that he disclosed about product lifecycle management environment in his invention. Buffet discussed about the generated preview of the engineering object such as collaborative work of the involved distributed team in the PLM environment (as discussed above));
          Buffet teaches the engineering object from a product lifecycle management database (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational data base of products. The database comprises a set of textual data and relations between the 
        Therefore, Isozu, Straub and Buffet are analogous because they are related to understand in generating a preview of an engineering object through graphical user interface. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isozu and Straub with Buffet to indicate the association of one or more preview strategies with the engineering object from a product lifecycle management database and a meta file being obtained to indicate association of preview strategies with the engineering object.  One of ordinary skill in the art would have been motivated to make such a combination because it would allow the users “to lead a single session versus multiple collaborators, and in such a case multiple received objects could be seen and displayed through a single viewfinder 6, allowing to preview the collaborative work of the involved distributed team.” (Buffet disclosed in col. 14 lines 27-32).
Isozu, Straub and Buffet teach The method of claim 1, further comprising: Isozu teaches displaying the generated preview of the engineering object on a graphical user interface of the user device (Isozu disclosed in col. 5 lines 58-67 and col. 6 lines 1-4: “a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces. A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” In col. 6 lines 12-21: “the thumbnail display unit 124 arranges respective important thumbnail images of the moving image contents in a single vertical line so as to display them as the vertical thumbnail line. A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumbnail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images.” According to Fig. 2 in Isozu’s disclosure, moving image-content analysis unit 123 sends moving image contents, bookmark object information pieces etc. as ‘engineering object’ to the thumbnail management database and this database sends all these engineering object to the preview-image display unit. That means the above-mentioned engineering object got displayed as a preview on a GUI (graphical user interface) of the user device).
Isozu, Straub and Buffet teach The method of claim 1, further comprising: 
         Isozu teaches receiving a request for storing the engineering object (Isozu disclosed in col. 5 lines 6-14: “The bookmark-object information pieces each include a positional information piece with regard to a highlight object in a frame space and a readable comment information piece such as a reason for addition of the bookmarks. As such information pieces with regard to thumbnail images, information pieces prepared in other user's apparatuses, such as a social bookmark, may be obtained in the information processing apparatus 100 and stored in the thumbnail management database 121 to be used.” In col. 5 lines 57-67: “without using the moving image-content analysis unit 123, a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces. A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121” Here, ‘information pieces with regard to thumbnail images’ and ‘bookmark-object information pieces each include a positional information piece’ are example of  engineering object, which got stored in the thumbnail management database. The user instruct or send the request to the engineering tool to store these engineering object.);
         Isozu teaches selecting the one or more preview strategies for displaying the preview of the engineering object from the plurality of preview strategies using attributes associated with the one or more preview strategies (According to Spec. para [0031]: “the attributes associated with the strategy may include unique identifier, modules to be Isozu disclosed in col. 4 lines 55-61: “As illustrated in FIG. 3, the thumbnail management database 121 stores, as information pieces for management of thumbnail images, content IDs, content names, file names of thumbnail images, time stamps, bookmark flags, bookmark object information pieces, and the like. The content IDs are information pieces for identification of moving image contents.” In col. 7 lines 62-67: The moving image contents are arrayed from top to bottom in the vertical thumbnail line 232 in an ascending or descending order of a content ID. The content ID is a number added to each of the moving image contents in the ascending order of preparation of thumbnail images by the thumbnail preparation unit 122.” Here, content IDs are as unique identifier for identification of moving image contents. The engineering object as ‘moving image contents’ are arrayed from top to bottom in an ascending or descending order (which is indicating one or more preview strategies) that is based on the content IDs or the attributes associated with the preview strategies);
         Isozu teaches associating the one or more preview strategies with the engineering object (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” Moreover, col. 6 lines 5-15: “In addition, the thumbnail display unit 124 executes such a process as to arrange, in a single vertical row, thumbnail images each added with a bookmark in thumbnail-image time series of one or more 
        However, Isozu doesn’t teach storing the engineering object along with a meta file indicating association of the one or more preview strategies with the engineering object in the product lifecycle management database.
        Straub teaches the engineering object along with a meta file indicating association of the one or more preview strategies with the engineering object (Straub disclosed in page 10 para [0118]: ““A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user, the page to be displayed when errors occur during execution, indicating the specific data to be stored/retrieved, etc”. Here, the code modules/files in the controller layer is ‘meta file’ because it contains the controller for the flow of the application. The controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. Here, presenting information in the view 
        Therefore, Isozu and Straub are analogous because generating a preview of an object in a graphical user interface (Isozu: Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isozu with Straub to associate one or more preview strategies with the engineering object in the meta file. One of ordinary skill in the art would have been motivated to make such a combination because “the controller layer manages the applications flow and handles user input. Whichever controller is used, application flow is typically designed by laying out pages and navigation rules on a diagram. The code modules/files forming the controller layer are often implemented as Java servlets receiving the client requests and sending desired Web pages as corresponding responses. Controller objects may also be implemented” which helps the users during execution of the enterprise application. (Straub disclosed in page 10 para [0119]; page 11 para [0120]) 
          However, Isozu and Straub doesn’t teach storing the engineering object … in the product lifecycle management database.
          Buffet teach storing the engineering object … in the product lifecycle management database (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational data base of products. The database comprises a set of textual data and relations 
         Therefore, Isozu, Straub and Buffet are analogous because they are related to understand in generating a preview of an engineering object through graphical user interface in the product lifecycle management environment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isozu and Straub with Buffet to store the engineering object along with a meta file in the product lifecycle management database which indicates the association of preview strategies with the engineering object. One of ordinary skill in the art would have been motivated to make such a combination because it would allow the users “to lead a single session versus multiple collaborators, and in such a case multiple received objects could be seen and displayed through a single viewfinder 6, allowing to preview the collaborative work of the involved distributed team.” (Buffet disclosed in col. 14 lines 27-32).
Isozu, Straub and Buffet teach The method of claim 3, wherein Isozu teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises:  selecting the one or more preview strategies based on preset preview preference corresponding to type of engineering object (Isozu disclosed in col. 5 lines 49-63: “the moving image-content analysis unit 123 is capable of generating the following as the bookmark-object information pieces: positional information pieces of highlight objects such as moving bodies in frame spaces which are detected in frames as the important scenes, and readable comment information pieces such as reasons for addition of bookmarks, and then registering the bookmark-object information pieces into the thumbnail management database 121. Still further, without using the moving image-content analysis unit 123, a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces.” In col. 12 lines 53-59: “In this third modification, such a system is introduced as to give a priority to each thumbnail image in addition to a bookmark based on a preset reference so that high-priority thumbnail images of moving image contents are preferentially displayed on the vertical thumbnail line. This system is capable of supporting users to more efficiently find scenes that the users are searching for.” Here, thumbnail image is a type of engineering object got high-priority to display moving image contents on the vertical thumbnail line, which is indicating one of preview strategies. Therefore, the user can select the ‘the important scenes and the highlight objects after viewing the moving image contents’ as preview strategies to display the thumbnail image (a type of engineering object) so that high-priority thumbnail images of moving image contents are preferentially 
        Regarding claim 5, Isozu, Straub and Buffet teach The method of claim 3, wherein Isozu teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises: (Isozu disclosed in col. 5 lines 49-63: “the moving image-content analysis unit 123 is capable of generating the following as the bookmark-object information pieces: positional information pieces of highlight objects such as moving bodies in frame spaces which are detected in frames as the important scenes, and readable comment information pieces such as reasons for addition of bookmarks, and then registering the bookmark-object information pieces into the thumbnail management database 121. Still further, without using the moving image-content analysis unit 123, a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces.” In col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” Here, thumbnail-image as engineering object got selected by the user to display as ‘single horizontal row in a time-stamp order, thumbnail-image time series of one moving image content to display them as a lateral thumbnail line’ are indicating one or more preview strategies);
Isozu teaches selecting the one or more preview strategies based on profile data of users likely to access the engineering object (For purposes of applying prior art and to facilitate compact prosecution, Examiner construes ‘profile data of users’ as a template generated by the user related to preview strategies. Isozu disclosed in col. 12 lines 60-67 and col. 13 lines 1-4: “There are various systems that give a priority to each thumbnail image. Among those, such a method can be given in which smiles are used as a reference. In this method, for example, peoples’ smiles are detected from frames with use of an image-recognition technology, and the number of smiles is calculated. Then, a smile degree is calculated based on, for example, sizes of the smiles and a matching degree with respect to reference patterns of smiles. At least one of the smile number and the smile degree is adopted in accordance with a user's setting, and high priorities are given to thumbnail images in the descending order of a value of the smile number or the smile degree.” Here, user's setting is as profile data of users which has been used to access the engineering object or thumbnail image and patterns of smiles is the preview strategy, which can be selected according to the user's setting);
          Regarding claim 6, Isozu, Straub and Buffet teach The method of claim 3, wherein Isozu teaches selecting the one or more preview strategies for displaying the preview of the engineering object comprises: (Isozu disclosed in col. 5 lines 49-63: “the moving image-content analysis unit 123 is capable of generating the following as the bookmark-object information pieces: positional information pieces of highlight objects such as moving bodies in frame spaces which are detected in frames as the important scenes, and readable comment information pieces such as reasons for addition of bookmarks, and then registering the bookmark-object information pieces into the thumbnail management database 121. Still 
         Isozu teaches selecting the one or more preview strategies based on a pattern of previous selection of preview strategies for specific types of engineering objects (Isozu disclosed in col. 14 lines 24-37: “A preview-image display unit 125A displays preview images which correspond to thumbnail images displayed as operation-object thumbnails. Further, when bookmark-object information pieces are registered in the thumbnail management database 121 correspondingly to the thumbnail images, the preview-image display unit 125A generates a point mark for indicating a position of a highlight object such as a moving body in the preview image based on a positional information piece of the highlight object which is contained in the book mark-object information pieces. Then, the preview-image display unit 125A displays the point mark after combining the point mark thus generated into the preview 
Isozu, Straub and Buffet teach The method of claim 1, wherein Isozu teaches generating the preview of the engineering object according to the determined preview strategies comprises: (Isozu disclosed in col. 6 lines 16-31: “A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumbnail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images. Further, the preview-image display unit 125 is capable of generating, when bookmark-object information pieces are registered in the thumbnail management database 121 correspondingly to the thumbnail images displayed as the operation-object thumbnails, a point mark for indicating a position of a highlight object based on a positional information piece of the highlight object contained in the bookmark object information pieces, and displaying the point mark by combining the point mark with the preview image together with a comment information piece contained in the book mark-object information pieces.” Here, preview strategies got determined when the thumbnail images displayed as the operation-object thumbnails, as a point mark in order to indicate a position of a highlight object based on a positional information piece of the highlight object (as discussed above). Therefore, it is clear to understand that preview of engineering object as thumbnail images got generated according to determined preview strategies (as an example ‘a point mark in order to indicate a position of a highlight object,’ discussed above))
         Isozu teaches determining whether more than one preview strategy is associated with the engineering object, generating preview images of the engineering object according to the respective preview strategies (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-
         and Isozu teaches generating the preview of engineering object by combining the preview images of the engineering object (Isozu disclosed in col. 13 lines 28-35: “In surveillance systems, with regard to point marks, which are combined into a preview image of a surveillance video taken by a surveillance camera, on highlight objects, it is convenient to collectively display all the point marks regardless of point marks on a highlight object existing 
         Regarding claim 8, Isozu, Straub and Buffet teach The method of claim 2, further comprising: 
         Isozu teaches receiving a request to modify the displayed preview of engineering object from the user device, wherein the request to modify the preview comprises a preview strategy for displaying preview of the engineering object (Isozu disclosed in col. 10 lines 6-10: “The user-interface controller 126 receives the instruction of the upward, downward, leftward, or rightward shift with respect to the operation-object thumbnail 233 from the user via the operation input unit 106, and transmits contents of the instruction to the thumbnail display unit 124.” In col. 10 lines 38-44: “an array of the respective thumbnail images of the different moving image contents, which is displayed on the vertical thumbnail line 232, is updated by the instruction of the upward or downward shift with respect to the operation-object thumbnail 233 (second instruction). Further, in accordance with the update, moving image contents assigned to the lateral thumbnail line are changed.” Therefore, the instruction or modify the displayed preview of engineering object such as ‘thumbnail images of the different moving image contents’ has been received from the user device through user-interface controller and preview strategy is the instruction of the upward or downward shift got updated or modified for displaying preview moving image contents);          
Isozu teaches dynamically generating a preview of the engineering object according to the preview strategy in the request (Isozu disclosed in col. 6 lines 32-52: “A user-interface controller 126 transmits an instruction of a leftward or rightward shift with respect to the operation object thumbnail as a first instruction to the thumbnail display unit 124, and transmits an instruction of an upward or downward shift with respect to the operation-object thumbnail as a second instruction to the thumbnail display unit 124, the instructions being input by a user via the operation input unit 106. In response to the instruction of the leftward or rightward shift with respect to the operation-object thumbnail given by a user via the user-interface controller 126, the thumbnail display unit 124 changes a time-series part corresponding to the thumbnail images displayed in the lateral thumbnail line. Further, in response to the instruction of the upward or downward shift with respect to the operation-object thumbnail given by a user via the user-interface controller 126, the thumbnail display unit 124 updates the lateral thumbnail line at a time-series part corresponding to thumbnail images subsequent to an important thumbnail image at a shift destination on the vertical thumbnail line, and updates the vertical thumbnail line in accordance therewith.” Here, the request instruction of a leftward or rightward shift with respect to the operation object thumbnail by the user via the user-interface controller is generated by the thumbnail display unit that changes a time-series part corresponding to the thumbnail images displayed in the lateral thumbnail line. Therefore, it is clear that preview of the engineering object as thumbnail images generated dynamically by the thumbnail display unit according to the preview strategy (a leftward or rightward shift and upward or downward shift with respect to the operation-object thumbnail));
Isozu teaches displaying the preview of the engineering object on the graphical user interface of the user device (Isozu disclosed in col. 5 lines 58-67 and col. 6 lines 1-4: “a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces. A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” In col. 6 lines 12-21: “the thumbnail display unit 124 arranges respective important thumbnail images of the moving image contents in a single vertical line so as to display them as the vertical thumbnail line. A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumbnail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images.” According to Fig. 2 in Isozu’s disclosure, moving image-content analysis unit 123 sends moving image contents, bookmark object information pieces etc. as ‘engineering object’ to the thumbnail management database and this database sends all these engineering object to the preview-image display unit. That means the above-mentioned engineering object got displayed as a preview on a GUI (graphical user interface) of the user device).
   	Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Straub (Pub. No. US2016/0092180A1) (hereinafter Straub), in view of Isozu et al. (Patent No. US9123385B2) (hereinafter Isozu) and further in view of Buffet et al. (Patent No. US7814429B2) (hereinafter Buffet). 
       Regarding claim 9, Straub teaches An apparatus comprising: a processor (Straub disclosed in page 12 para [0133]: “Cloud computer system 210 may include one or more memory storage devices and one or more processors.” Here, the computer system is an apparatus or device that comprises a memory and a processor);
         Straub teaches a memory coupled to the processor, wherein the memory comprises a preview generation module stored in the form of machine-readable instructions executable by the processor, wherein the preview generation module is configured to: (Straub disclosed in page 12 para [0133]: “A memory storage device can be accessible to the processor and can include instructions stored thereon which, when executed by the processor, cause the processor to implement one or more operations disclosed herein.” Here, the memory is a storage device that is accessible to the processor which means memory is coupled to the processor and the stored instructions in the memory are executed by the processor, causes the processor to implement one or more operations. Since preview generation module stored in the form of machine-readable instructions and it is stored in the memory and executable by the processor (as discussed above));         
         Straub teaches obtain a meta file [indicating association of one or more preview strategies … with the engineering object]; (According to Spec. para [0006] of current application: “the engineering project may be of several types and includes lot of engineering objects such as PLCs, I/O modules, HMI screens, tag tables, function block diagrams, etc. that are not displayed to the user in the product lifecycle management system as a part of high level preview.” Straub disclosed in page 10 para [0115]: “In one aspect, the view layer 
           Straub teaches [determine one or more preview strategies with the engineering object …] in the meta file; (Straub disclosed in page 10 para [0118]: ““A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user, the page to be displayed when errors occur during execution, indicating the specific data to be stored/retrieved, etc”. Here, the code modules/files in the controller layer is ‘meta file’ because it contains the controller for the flow of the application. The controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. Here, presenting information in the view layer according to a desired manner is indicating the preview strategy of engineering object (controller object in this example). The desired manner or the preview strategy includes by displaying specific Web pages when it clicked/selected by the user. Therefore, the preview strategy (desired manner of displaying specific Web pages) with the engineering object (controller object like software instructions or data) is determined in the code modules/files or meta files);
        However, Straub doesn’t teach one or more preview strategies selected from a plurality of preview strategies with the engineering object; determine the one or more preview strategies associated with the engineering object based on the association of the one or more preview strategies with the engineering object; and dynamically generate a preview of the engineering object according to the determined preview strategies.
         Isozu teaches one or more preview strategies selected from a plurality of preview strategies with the engineering object (According to Spec. para [0008] of current application: “The association of the preview strategies with the engineering object indicates type of preview to be displayed for the engineering object.” Isozu disclosed in col. 6 lines 5-11: “In addition, the thumbnail display unit 124 executes such a process as to arrange, in a single vertical row, thumbnail images each added with a bookmark in thumbnail-image time series of one or more moving image contents, and display them as a vertical thumbnail line. Hereinafter, the thumbnail images each added with a bookmark are referred to as ‘important thumbnail images.’” When thumbnail display unit refers to the thumbnail management database and arranges thumbnail-image in a single vertical row or thumbnail-image time series of one or more moving image content to display them as a vertical thumbnail line, all of these indicates that one or more preview strategies got selected from a plurality of preview strategies for the engineering object (thumbnail images));
         Isozu teaches determine the one or more preview strategies associated with the engineering object based on the association of the one or more preview strategies with the engineering object (Isozu disclosed in col. 4 lines 55-65: “As illustrated in FIG. 3, the thumbnail management database 121 stores, as information pieces for management of thumbnail images, content IDs, content names, file names of thumbnail images, time stamps, bookmark flags, bookmark object information pieces, and the like. The content IDs are information pieces for identification of moving image contents. The content names are names of the moving image contents. The file names of the thumbnail images are file names of 
Isozu teaches dynamically generate the preview of the engineering object according to the determined preview strategies (Isozu disclosed in col. 6 lines 16-31: “A preview-image display unit 125 executes such a process as to generate preview images, which correspond to thumb nail images displayed as operation-object thumbnails, from a corresponding frame or a corresponding thumbnail image of each of the moving image contents, and display the preview images. Further, the preview-image display unit 125 is capable of generating, when bookmark-object information pieces are registered in the thumbnail management database 121 correspondingly to the thumbnail images displayed as the operation-object thumbnails, a point mark for indicating a position of a highlight object based on a positional information piece of the highlight object contained in the bookmark object information pieces, and displaying the point mark by combining the point mark with the preview image together with a comment information piece contained in the book mark-object information pieces.” Here, preview strategies got determined when the thumbnail images displayed as the operation-object thumbnails, as a point mark in order to indicate a position of a highlight object based on a positional information piece of the highlight object (as discussed above). Therefore, it is clear to understand that preview of engineering object as thumbnail images got generated dynamically by the preview-image display unit in an engineering tool or computer system with determined preview strategies (as an example ‘a point mark in order to indicate a position of a highlight object,’ discussed above)).
         Therefore, Straub and Isozu are analogous because they are related to generate a preview of an engineering object and obtain a meta file indicating the association of one or more preview strategies with the engineering object. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Straub with Isozu in order to determine one or more preview strategies with the engineering object in the meta file and generate the preview of the engineering object dynamically or using electronic tool. One of ordinary skill in the art would have been motivated to make such a combination because “generation of the thumbnail images, addition of bookmarks to the thumbnail images, construction of the thumbnail management database, displaying of the thumbnail images, and the like are described as functional configuration of the information processing apparatus. This information processing apparatus is applicable to general electronic apparatuses capable of processing moving image contents, such a personal computer, a recorder, a media player, a smartphone, and a mobile phone”. (Isozu disclosed in col. 4 lines 30-44)
       However, Straub and Isozu don’t teach an engineering object from a product lifecycle management database
       Buffet teaches an engineering object from a product lifecycle management database (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational data base of products. The database comprises a set of textual data and relations between the data. Data typically include technical data related to the products said data being ordered in a hierarchy of data and are indexed to be searchable. The data are representative of the modeled objects, which are often modeled products and processes.” In col. 7 lines 27-36: “Another software tool 5 in the form of a compass with four different fields is displayed in the lower right portion of the workspace. This tool is also of immersive type thereby indicating to the user that it makes part of the PLM application. Tool 5 enables the user to render the displayed object 1 according to various attributes using a PLM database, said database containing modeled objects and relations between said modeled objects. The modeled objects 
        Therefore, Isozu, Straub and Buffet are analogous because they are related to understand in generating a preview of an engineering object through graphical user interface. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isozu and Straub with Buffet to indicate the association of one or more preview strategies with the engineering object from a product lifecycle management database and a meta file being obtained to indicate association of preview strategies with the engineering object.  One of ordinary skill in the art would have been motivated to make such a combination because it would allow the users “to lead a single session versus multiple collaborators, and in such a case multiple received objects could be seen and displayed through a single viewfinder 6, allowing to preview the collaborative work of the involved distributed team.” (Buffet disclosed in col. 14 lines 27-32).
        Regarding claims 10-15, Straub, Isozu and Buffet teach The apparatus of claim 9 are incorporating the rejections of claims 2-7 respectively (because claims 10-15 have the same exact claim language as claims 2-7), therefore claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Straub, Isozu and Buffet as discussed above for substantially similar rationale. 
          Regarding claims 16, Straub teaches A non-transitory computer implemented storage medium, having machine-readable instructions stored therein, that when executed by at least one processor, cause the processor to: (Straub disclosed in page 12 para [0133]: “Cloud computer system 210 may include one or more memory storage devices 
          Straub teaches obtain a meta file [indicating association of one or more preview strategies … with the engineering object]; (According to Spec. para [0006] of current application: “the engineering project may be of several types and includes lot of engineering objects such as PLCs, I/O modules, HMI screens, tag tables, function block diagrams, etc. that are not displayed to the user in the product lifecycle management system as a part of high level preview.” Straub disclosed in page 10 para [0115]: “In one aspect, the view layer represents the UI of the application being developed. The view layer can include desktop, mobile, and browser-based views, each of which provides all or a portion of the UI and is accessible in a variety of manners corresponding to view type. For example, Web pages may be sent by the application in response to receiving client requests containing corresponding URLs. The Web pages may then be displayed by a browser on a display unit (not shown) associated with a requesting client system, thereby enabling users of the requesting client system to interact with the enterprise application.” In page 10 para [0118]: “A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user, the page to be displayed when errors occur during execution, indicating the specific data to be 
           Straub teaches [determine one or more preview strategies with the engineering object …] in the meta file; (Straub disclosed in page 10 para [0118]: ““A controller layer contains code modules/files that control the flow of the application. Each controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. The desired manner may include the specific Web pages to be displayed when links in another Web page are clicked/selected by the user, the page to be displayed when errors occur during execution, indicating the specific data to be stored/retrieved, etc”. Here, the code modules/files in the controller layer is ‘meta file’ because it contains the controller for the flow of the application. The controller object contains software instructions or data implemented according to a desired manner of presenting information in the view layer. Here, presenting information in the view layer according to a desired manner is 
       However, Straub doesn’t teach receive a request to display the preview of the engineering object from a user device; one or more preview strategies selected from a plurality of preview strategies with the engineering object; determine the one or more preview strategies associated with the engineering object based on the association of the one or more preview strategies with the engineering object; dynamically generate the preview of the engineering object according to the determined preview strategies;
        Isozu teaches receive a request to display the preview of the engineering object from a user device (Isozu disclosed in col. 5 lines 58-67 and col. 6 lines 1-4: “a user himself/herself may select the important scenes and the highlight objects after viewing the moving image contents so as to add bookmarks, instruct the moving image-content analysis unit 123 to generate the bookmark object information pieces, and directly input comment information pieces. A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” In col. 6 lines 12-21: “the thumbnail display unit 124 arranges respective important thumbnail images of the moving image contents in a single vertical line so as to display them as the  According to Fig. 2, in Isozu’s disclosure moving image-content analysis unit 123 sends moving image contents, bookmark object information pieces etc. as ‘engineering object’ to the thumbnail management database and this database sends all these engineering object to the preview-image display unit. Therefore, the request or instruction by the user has been received to display the preview of the engineering object as thumbnail image); 
         Isozu teaches one or more preview strategies selected from a plurality of preview strategies with the engineering object (According to Spec. para [0008] of current application: “The association of the preview strategies with the engineering object indicates type of preview to be displayed for the engineering object.” Isozu disclosed in col. 6 lines 5-11: “In addition, the thumbnail display unit 124 executes such a process as to arrange, in a single vertical row, thumbnail images each added with a bookmark in thumbnail-image time series of one or more moving image contents, and display them as a vertical thumbnail line. Hereinafter, the thumbnail images each added with a bookmark are referred to as ‘important thumbnail images.’” When thumbnail display unit refers to the thumbnail management database and arranges thumbnail-image in a single vertical row or thumbnail-image time series of one or more moving image content to display them as a vertical thumbnail line, all of these indicates that one or more preview strategies got selected from a plurality of preview strategies for the engineering object (thumbnail images)); 
Isozu teaches determine the one or more preview strategies associated with the engineering object based on the association of the one or more preview strategies with the engineering object (Isozu disclosed in col. 5 lines 64-67 and col. 6 lines 1-4: “A thumbnail display unit 124 is invoked when the user instructs thumbnail-image listing for search for scenes. The thumbnail display unit 124 refers to the thumbnail management database 121 and arranges, in a single horizontal row in a time-stamp order, thumbnail images corresponding to at least a part of a time-series part in a thumbnail-image time series of one moving image content so as to display them as a lateral thumbnail line.” Moreover, col. 6 lines 5-15: “In addition, the thumbnail display unit 124 executes such a process as to arrange, in a single vertical row, thumbnail images each added with a bookmark in thumbnail-image time series of one or more moving image contents, and display them as a vertical thumbnail line. Hereinafter, the thumbnail images each added with a bookmark are referred to as ‘important thumbnail images.’ In this embodiment, the thumbnail display unit 124 arranges respective important thumbnail images of the moving image contents in a single vertical line so as to display them as the vertical thumbnail line”. When thumbnail display unit refers to the thumbnail management database and arranges thumbnail-image in a single horizontal row in a time-stamp order, in a single vertical row or thumbnail-image time series of one moving image content to display them as a lateral thumbnail line, also moving image contents in a single vertical line, all of these indicates that one or more preview strategies or type of preview got associated with the engineering object (thumbnail images).  
         and Isozu teaches dynamically generate the preview of the engineering object according to the determined preview strategies (Isozu disclosed in col. 6 lines 16-31: “A preview-image display unit 125 executes such a process as to generate preview images, 
          Therefore, Straub and Isozu are analogous because they are related to generate a preview of an engineering object and obtain a meta file indicating the association of one or more preview strategies with the engineering object. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Straub with Isozu in order to determine one or more preview strategies with the engineering object in the meta file and generate the preview of the engineering object dynamically or using electronic tool. One of ordinary skill in the art would Isozu disclosed in col. 4 lines 30-44)
           However, Isozu and Straub don’t teach the engineering object from a product lifecycle management database;          
           Buffet teaches the engineering object from a product lifecycle management database (Buffet disclosed in col. 2 lines 39-45: “Such PLM solutions comprise a relational data base of products. The database comprises a set of textual data and relations between the data. Data typically include technical data related to the products said data being ordered in a hierarchy of data and are indexed to be searchable. The data are representative of the modeled objects, which are often modeled products and processes.” In col. 7 lines 27-36: “Another software tool 5 in the form of a compass with four different fields is displayed in the lower right portion of the workspace. This tool is also of immersive type thereby indicating to the user that it makes part of the PLM application. Tool 5 enables the user to render the displayed object 1 according to various attributes using a PLM database, said database containing modeled objects and relations between said modeled objects. The modeled objects are associated to a set of values of attributes stored in the database or computable based on relations involving said modeled objects.” Here, the modeled objects are as engineering object and these objects are displayed to the user to view from the PLM database.);
Isozu, Straub and Buffet are analogous because they are related to understand in generating a preview of an engineering object through graphical user interface in the product lifecycle management environment. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Isozu and Straub with Buffet to indicate the association of one or more preview strategies with the engineering object from a product lifecycle management database and a meta file being obtained to indicate association of preview strategies with the engineering object.  One of ordinary skill in the art would have been motivated to make such a combination because it would allow the users “to lead a single session versus multiple collaborators, and in such a case multiple received objects could be seen and displayed through a single viewfinder 6, allowing to preview the collaborative work of the involved distributed team.” (Buffet disclosed in col. 14 lines 27-32).
         Regarding claims 17-20, Straub, Isozu and Buffet teach The storage medium of claim 16 are incorporating the rejections of claims 2,3,7 and 8 respectively (because claims 17-20 have the same exact claim language as claims 2,3,7 and 8), therefore claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Straub, Isozu and Buffet  as discussed above for substantially similar rationale.
Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weeldreyer et al. (Patent No. US8661339B2) discloses “An electronic device displays at least a portion of an electronic document with a predefined page layout at a first magnification level on a display. A graphics module stores data representing graphics to be used. Each graphic may be assigned a corresponding code. Graphics module receives, from 
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 


  
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129